Nationwide Mutual Funds Nationwide Bailard Cognitive Value Fund Nationwide Bailard Emerging Markets Equity Fund Nationwide Bailard International Equities Fund Nationwide Bailard Technology & Science Fund Nationwide Geneva Mid Cap Growth Fund Nationwide Geneva Small Cap Growth Fund Nationwide HighMark Balanced Fund Nationwide HighMark Bond Fund Nationwide HighMark California Intermediate Tax Free Bond Fund Nationwide HighMark Large Cap Core Equity Fund Nationwide HighMark Large Cap Growth Fund Nationwide HighMark National Intermediate Tax Free Bond Fund Nationwide HighMark Short Term Bond Fund Nationwide HighMark Small Cap Core Fund Nationwide HighMark Value Fund Nationwide Ziegler Equity Income Fund Nationwide Ziegler NYSE Arca Tech 100 Index Fund Nationwide Ziegler Wisconsin Tax Exempt Fund Supplement dated April 15, 2015 to the Statement of Additional Information dated March 1, 2015 Capitalized terms and certain other terms used in this supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Statement of Additional Information (“SAI”). Nationwide HighMark Small Cap Core Fund (the “Fund”) The information in the table regarding the Fund under the “Investment Adviser” section on page 68 of the SAI is deleted in its entirety and replaced with the following: Fund Assets Investment Advisory Fee Nationwide HighMark Small Cap Core Fund $0 up to $500 million $500 million and more % % PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
